                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                   CR01-99-GF-BMM-JTJ


                  Plaintiff,                FINDINGS AND
                                            RECOMMENDATIONS
       vs.




 SHAWN RODRIGUEZ,

                  Defendant.




                                    I. Synopsis

      Defendant Shawn Rodriguez(Rodriguez) has been accused of violating the

conditions of his supervised release. Rodriguez admitted all ofthe alleged

violations. Rodriguez’s supervised release should be revoked. Rodriguez should

receive a custodial sentence oftime served, with 32 months of supervised release

to follow. Rodriguez should be subject to the supervised release conditions

imposed previously and the following two new conditions:

             1.     Rodriguez must take all ofthe mental health
                    medications prescribed by his treating physicians;
                    and


             2.    Rodriguez must submit his person, residence,
                   vehicles, and papers to a search, with or without a
                   warrant by any probation officer based on
                   reasonable suspicion of contraband or evidence in
                    violation of a condition of release. Failure to
                   submit to search may be grounds for revocation.
                   Rodriguez must warn any other occupants that the
                   premises may be subject to searches pursuant to
                   this condition. Rodriguez must allow seizure of
                   suspected contraband for further examination.


                                    II. Status


      Rodriguez pleaded guilty to Conspiracy to Distribute Methamphetamine on

December 3, 2001. (Doc. 20). The Court sentenced Rodriguez to 230 months of

custody, followed by 3 years of supervised release. (Doc. 31). Rodriguez’s

current tenn of supervised release began on July 22, 2019. (Doc. 70 at 1).

      Petition


      The United States Probation Office filed a Petition on October 15, 2019,

requesting that the Court revoke Rodriguez’s supervised release. (Doc. 70). The

Petition alleges that Rodriguez violated the conditions of his supervised release:

1) by using a controlled substance; 2) by failing to report for substance abuse

treatment; and 3) by using amphetamines and methamphetamine. (Doc. 70 at 1-2).

      Initial appearance

      Rodriguez appeared before the undersigned for his initial appearance on

October 17, 2019. Rodriguez was represented by counsel. The Court determined

that Rodriguez may be suffering from a mental disease or defect that should be



                                         2
evaluated before he participated in a revocation hearing. The Court ordered

Rodriguez to undergo a mental evaluation.

      Mental Evaluation


      Rodriguez underwent a mental evaluation at the Metropolitan Correctional

Center in New York, New York beginning on or about December 3, 2019.

Forensic Psychologist Dr. Ashley S. Jenkins, Psy.D. conducted the mental

evaluation. Dr. Jenkins determined that Rodriguez did present with a mental

disease, that being “Adjustment Disorder; with Mixed Disturbance of Emotions

and Conduct; Acute; With Panic Attacks,” but Rodriguez did “not present with a

mental defect.” (Doc. 81-1 at 20). Rodriguez agreed that he was competent.

(Doc. 82 at 2). The Court granted Rodriguez’s motion to vacate his competency

hearing. Id.

      Revocation hearing

      The parties consented to proceed with the revocation hearing before the

undersigned. The Court conducted a revocation hearing on February 19, 2020.

Rodriguez stated that he had read the petition and that he understood the

allegations. Rodriguez waived his right to a preliminary hearing.

      Rodriguez admitted that he had violated the conditions of his supervised

release: 1) by using a controlled substance; 2) by failing to report for substance

                                          3
abuse treatment; and 3) by using amphetamines and methamphetamine. The

violations are serious and warrant revocation of Rodriguez’s supervised release.

      Rodriguez’s violations are Grade C violations. Rodriguez’s criminal history

category is V. Rodriguez’s underlying offense is a Class C felony. Rodriguez

could be incarcerated for up to 24 months. Rodriguez could be ordered to remain

on supervised release for up to 36 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 7 to 13 months.

                                  III. Analysis

      Rodriguez’s supervised release should be revoked. Rodriguez should

receive a custodial sentence of time served, with 32 months of supervised release

to follow. Rodriguez should be subject to the supervised release conditions

imposed previously and the following two new conditions:

            1.     Rodriguez must take all of the mental health
                   medications prescribed by his treating physicians;
                   and


            2.     Rodriguez must submit his person, residence,
                   vehicles, and papers to a search, with or without a
                   warrant by any probation officer based on
                   reasonable suspicion of contraband or evidence in
                   violation of a condition of release. Failure to
                  submit to search may be grounds for revocation.
                  Rodriguez must warn any other occupants that the
                  premises may be subject to searches pursuant to
                  this condition. Rodriguez must allow seizure of
                  suspected contraband for further examination.

                                         4
                                 IV. Conclusion


      The Court informed Rodriguez that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed Rodriguez of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Rodriguez that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Rodriguez stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocate before Judge

Morris.


The Court FINDS:


      That Shawn Rodriguez violated the conditions of his supervised release: by
      using a controlled substance; by failing to report for substance abuse
      treatment; and by using amphetamines and methamphetamine.

The Court RECOMMENDS:


      That the District Court revoke Rodriguez’s supervised release and commit
      Rodriguez to the custody of the United States Bureau ofPrisons for a term
      of time served, with 32 months of supervised release to follow. Rodriguez
      should be subject to the supervised release conditions imposed previously
      and the following two new conditions:

            1.     Rodriguez must take all of the mental health
                   medications prescribed by his treating physicians;
                   and




                                        5
            2.     Rodriguez must submit his person, residence,
                   vehicles, and papers to a search, with or without a
                   warrant by any probation officer based on
                   reasonable suspicion of contraband or evidence in
                   violation of a condition of release. Failure to
                   submit to search may be grounds for revocation.
                   Rodriguez must warn any other occupants that the
                   premises may be subject to searches pursuant to
                   this condition. Rodriguez must allow seizure of
                   suspected contraband for further examination.

            NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may

waive the right to appear and allocute before a district court judge.

      DATED this 20th day of February, 2020.




                                                         - :/■                       -




                                               V,
                                                    Mm Johnston
                                                    United States Magistrate Judge




                                           6
